AGREEMENT AND RELEASE

This Agreement and Release is entered on this 12th day of September, 2017 (the
“Effective Date”) among Ferrell Companies, Inc. (“FCI”), Ferrellgas, Inc. of
Overland Park, Kansas (collectively, “Ferrellgas”), and their affiliates,
including Ferrellgas Partners, L.P., and/or Ferrellgas, L.P., (all of which will
collectively be referred to as “Ferrell”) and Thomas Van Buren (“Employee”), to
set forth the terms of separation of Employee’s employment relationship with
Ferrellgas and for all benefits, rights, and obligations between Ferrellgas and
Employee (referred to collectively as the “Parties”). Thus, in consideration of
the mutual promises, covenants and agreements set forth below, the adequacy and
sufficiency of which are hereby acknowledged by the Parties, the Parties agree
as follows:

Employee has resigned from Ferrellgas as of the Effective Date, and his regular
employment will end on September 12, 2017. Ferrell and Employee now desire to
fully and finally resolve all issues among or between them arising from
Employee’s employment by Ferrell and/or the cessation of such employment.
Therefore, intending to be legally bound, Ferrell and Employee agree as follows:



  1.   Employee has resigned as Executive Vice President of Ferrellgas and all
of its affiliated entities on the Effective Date. The parties agree that the
September 12, 2017 shall be the “Termination Date” referenced in the Employment
Agreement between the parties dated May 28, 2015.



  2.   As severance, Ferrellgas agrees to pay Employee his regular base salary
through September 12, 2018 (“Payment Period”). Employee will be paid his
previous base salary of $335,000 per annum on usual the bi-weekly pay periods,
subject to withholdings and deductions, during and for the Payment Period.
Employee will not be granted any further options or stock appreciation rights.
No further rights or benefits, including without limitation stock/common unit
Van or stock appreciation rights or vesting, shall accrue to Employee during or
after the Payment Period. Employee shall not make any 401(k) contributions nor
receive any 401(k) matching during the Payment Period and will voluntarily
discontinue deferrals to his Supplemental Savings Plan. Employee will not be
entitled to future ESOP allocations after the Effective Date. Employee shall
cooperate fully with Ferrell in the transition of his duties and the leadership
of Ferrell North America, but shall not undertake any duties on behalf of
Ferrell and shall not be considered to be operating within the course of any
duties unless specifically directed in writing by Ferrell to do so. Employee
shall not have the authority, apparent or actual, to enter into agreements on
behalf of Ferrell or to otherwise bind the company, and Employee shall not hold
himself out to be an officer of Ferrell. Employee shall not have access to
company offices, telephone systems, computer or email systems (subject to
Employee’s ability to transfer contacts and private account information), or
other Ferrell property during the Payment Period unless specifically authorized
in writing by Ferrell. Employee will office from his home and all business
communications by him shall be directed to Trent Hampton, Sr. Vice President of
Ferrellgas. Employee shall be reimbursed only for previously authorized and
reasonable out-of-pocket expenses incurred on behalf of Ferrellgas. Employee
agrees to be available to assist and cooperate with Ferrell and to respond in a
timely manner to reasonable inquiries from Ferrell senior management. Employee
agrees that the confidentiality provisions of his Employee Agreement shall
extend to any confidential information (as defined in his Employment Agreement)
obtained or developed during this period. In the event of a Change in Control
(as defined in Employee’s May 28, 2015 Employment Agreement).



  3.   During the Payment Period, Ferrellgas shall provide the employer share of
any health, vision, and dental coverage in which Employee and his dependents
were enrolled as of the Effective Date and Employee’s cost for these benefits
will be consistent with the rates charged to active employees during the Payment
Period. Employee acknowledges that the end of the Payment Period will constitute
a “qualifying event” for COBRA purposes. Employee acknowledges such payments are
greater than Ferrell’s COBRA obligations.

During the Payment Period, Ferrellgas shall also provide the employer share
of the cost of any life and AD&D coverage in which Employee and his dependents
were enrolled as of the Effective Date, and Employee’s cost for these benefits
will be consistent with the rates paid by active employees. 



  4.   In exchange for the mutual promises made here, Employee agrees to forever
RELEASE and DISCHARGE Ferrell, all of Ferrell’s affiliated entities, and
Ferrell’s officers, employees, directors and agents from any and all claims
arising from his employment and/or cessation of employment and all debts,
obligations, claims, demands, or causes of action of any kind whatsoever, known
or unknown, in tort, contract, by statute or on any other basis, for equitable
relief, compensatory, punitive or other damages, expenses (including attorney’s
fees), reimbursements or costs of any kind, including, but not limited to, any
and all claims, demands, rights and/or causes of action, including those which
might arise out of allegations relating to a claimed breach of an alleged oral
or written employment contract, or relating to purported employment
discrimination or civil rights violations, such as, but not limited to, those
arising under Title VII of the Civil Rights Act of 1964 and all amendments
thereto, Executive Order 11246, as amended, the Age Discrimination in Employment
Act of 1967, as amended, the Equal Pay Act, the Rehabilitation Act of 1973, the
Americans with Disabilities Act, the Older Workers’ Benefits Protection Act,
and/or any other applicable federal, state, or local employment discrimination
or retaliation statute, ordinance or common law doctrine which Employee might
assert against Ferrell. Employee waives any right to recover in any lawsuit
brought on his behalf by any government agency or other person. Except as
specifically provided, this paragraph does not release any rights or obligations
under this Agreement or any rights or Employee’s interest existing (as of the
Effective Date) in the Ferrell Companies, Inc. Incentive Compensation Plan, the
Ferrellgas Unit Option Plan, the Ferrell Companies, Inc. Employee Stock
Ownership Plan, the Ferrell Companies, Inc. 401(k) Investment Plan, or the
Ferrell Companies, Inc. Supplemental Savings Plan. This provision specifically
releases any claims by Employee pursuant to his executive employment agreement
with Ferrell dated May 28, 2015.



  5.   Employee acknowledges that he has been employed by Ferrell in a senior
management capacity and has supervised employees conducting business throughout
the United States, including employees directly involved in the sale, wholesale,
and transportation of propane and the purchase and supply of propane, including
sale and transport to national and government accounts. In the course of his
employment, Employee has received significant Confidential Information (as
defined in his Employee Agreement), including specific information regarding
Ferrell’s strategies, suppliers, product costs and customers throughout the
United States and has participated in all meetings of the executive committee
and board of directors of Ferrell. For that reason, and in consideration of the
financial benefits granted to Employee pursuant to this Agreement, Employee
acknowledges that any employment in the propane industry during the Payment
Period would result in the inevitable disclosure and/or use of such Confidential
Information to the detriment of Ferrell. Therefore, Employee agrees not to
accept employment in the retail or wholesale propane distribution or
transportation industries in whole or in part within the United States during
the two-year period immediately following the Effective Date of his resignation
unless the parties mutually agree that such opportunity does not violate the
purpose of said agreements.



  6.   Ferrell and Employee agree that all of Employee’s reimbursable moving
expenses have been paid by Ferrell and Employee shall not be liable for any
repayment of any moving expenses as a result of his resignation.



  7.   Employee agrees to cooperate Ferrell in the transition plans of Ferrell
with respect to his responsibilities.



  8.   Employee promises not to make any derogatory, disparaging or false
statements to any third parties intended to harm the business or personal
reputation of Ferrell, its directors, officers and employees, nor to disparage
or act contrary to the transition plans of Ferrell.



  8.   Employee understands and agrees that if he violates any promises, Ferrell
may pursue all permissible remedies to redress such violations including seeking
repayment of all payments made under this Agreement and Release and recovery of
costs and reasonable attorney’s fees. If Employee violates any promises during
the Payment Period, in addition to its other remedies Ferrell may terminate
Employee’s engagement as an advisor..



  9.   Employee agrees that the surviving terms of his Employee Agreement, his
FCI Option Grantee Agreements, any Ferrellgas Partners, L.P. Option Agreements,
Stock Appreciation Rights Agreements and his Executive Employment Agreement
dated May 28, 2015 signed by him, which are along with any similar agreements,
incorporated herein by reference, are enforceable agreements by the Parties,
that his obligations under these agreements inure to the benefit of Ferrell, and
that this Agreement and Release does not release him from any post-employment
obligations under them or under any other contract which obligates Employee not
to reveal the Confidential Information of Ferrellgas.



  10.   Employee acknowledges that there is existing litigation and regulatory
matters of which he may have knowledge. Employee agrees to remain available
(upon reasonable prior notice) to consult with Ferrell in connection with any
claims or litigation involving Ferrell and any transitional matters involving
Employee’s prior duties with Ferrell. Ferrell shall reimburse Employee for his
reasonable out-of-pocket expenses in connection with such consultation.



  11.   This agreement shall be governed by the laws of the state of Kansas,
except with respect to the issuance, ownership and exercise of options or stock
appreciation rights, which shall be governed by the state of Delaware.

1





Additional Statement by Employee

I was given a copy of this Agreement and Release and was notified that I have
the right to consult with an attorney before signing. Furthermore, I acknowledge
being given at least twenty-one (21) days within which to consider this
Agreement and Release. I have carefully read and fully understand this Agreement
and Release and have had sufficient time and opportunity to consult with my
personal tax, financial, and legal advisors prior to signing. By signing this
Agreement and Release, I voluntarily indicate my intent to be legally bound by
its terms. I understand that I may revoke this Agreement and Release within
seven days after signing it but that thereafter it is irrevocable.

THIS IS A RELEASE OF CLAIMS
READ CAREFULLY BEFORE SIGNING

      /s/ Thomas Van Buren—



    Thomas Van Buren

       September 12, 2017      

Date

FERRELLGAS, INC.;
FERRELL COMPANIES, INC.;
FERRELLGAS PARTNERS, L.P.
FERRELLGAS, L.P.
by FERRELLGAS, INC., a Delaware

Corporation, their General Partner

By       /s/ Trent Hampton— Date        September 12, 2017      
Trent Hampton
Sr. Vice President


2